My concurring opinion in Daniels v. Berry, 148 S.C. 446, 146 S.E., 420, has been cited by the appellants as sustaining their position. I do not so regard it. In that case, the question before the Court concerned the liability of the directors of a bank directly to the depositors thereof. I agreed with the view that they were not so liable. The depositors do not choose the directors. In this case, the issue relates to the liability of the directors for their negligence to the corporation. The directors are selected by the stockholders of the corporation to manage its affairs. In expressing my views in the Daniels case, it was my purpose to show that directors of a bank, for mere negligent acts, should not be subjected to suits by any and all of the depositors who sustain losses. To subject them to one suit, for the benefit of the corporation as a whole for their negligent acts, is quite a different matter.